 



Exhibit 10.33
FORM OF EXTERRAN HOLDINGS, INC. AWARD NOTICE
TIME-VESTED RESTRICTED STOCK
Exterran Holdings, Inc. (the “Company”), has granted to
you,                      (the “Participant”), shares of restricted stock under
the Exterran Holdings, Inc. 2007 Stock Incentive Plan (the “Plan”). All
capitalized terms not expressly defined in this Award Notice but defined in the
Plan shall have the same meaning ascribed to them in the Plan.
The main terms of your Award are as follows:
     1. Award. You have been granted                      shares of Company
restricted stock (the “Award” or “Restricted Stock”).
     2. Grant Date. The date of this Award
is                                          (the “Grant Date”).
     3. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award (rounded to the nearest whole number) will automatically vest on each of
the dates (a “Vesting Date”) indicated in the table below. However, you must be
employed by the Company or one of its Affiliates at all times from the Grant
Date up to and including the applicable Vesting Date for that portion of the
Award to vest. Contact Tiffany Lawrence at (281) 405-5115 with any questions
concerning the vesting of your Award.

      Vesting Date   Number of Shares Vested
 
   
 
   
 
   

     4. Termination of Employment. If your employment with the Company or an
Affiliate terminates for any reason (other than as a result of death or
Disability), the unvested portion of your Award will be automatically forfeited
on the date of such event unless the Compensation Committee directs otherwise.
If your employment with the Company terminates as a result of your death or
Disability, the unvested portion of your Award will immediately vest in full and
all restrictions applicable to your Award will cease as of that date.
     5. Stockholder Rights. You will have the right to vote your shares of
Restricted Stock and receive dividends, if any, with respect to your Restricted
Stock, regardless of vesting; however, the Company will withhold delivery of
your shares until they are vested.
     6. Non—Transferability. Prior to vesting, you cannot sell, transfer,
pledge, exchange or otherwise dispose of your shares of Restricted Stock (except
by will or the laws of descent and distribution).
     7. No Right to Continued Employment. Nothing in this Award Notice
guarantees your continued employment with the Company or its Affiliates or
interferes in any way with the right of the Company or its Affiliates to
terminate your employment at any time.
     8. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan,

Page 1 of 2



--------------------------------------------------------------------------------



 



and that the Company and/or its Affiliates may also transfer this Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the information, in electronic or other form, for these purposes. You
also understand that you may, at any time, review the Data, require any
necessary changes to the Data or withdraw your consent in writing by contacting
the Company. You further understand that withdrawing your consent may affect
your ability to participate in the Plan.
     9. Withholding. Your Award is subject to applicable income tax, social
insurance, or social security withholding obligations, and the Company and its
Affiliates may, in their sole discretion, withhold a sufficient number of shares
of Common Stock that are otherwise issuable to you pursuant to your Award to
satisfy any such withholding obligations. If necessary, the Company also
reserves the right to withhold from your regular earnings an amount sufficient
to meet the withholding obligations.
     10. Plan Governs. This Award Notice is subject to the terms of the Plan, a
copy of which is available on the Company’s website or which will be provided to
you upon written request addressed to Exterran Holdings, Inc., Stock Plan
Administration, 12001 N. Houston Rosslyn, Houston, TX 77086. All the terms and
conditions of the Plan, as may be amended from time to time, and any rules,
guidelines and procedures which may from time to time be promulgated and adopted
pursuant to the Plan, are hereby incorporated into this Award Notice, without
regard to whether such terms and conditions are not otherwise set forth in this
Award Notice. In the event of a discrepancy between this Award Notice and the
Plan, the Plan shall govern.
     11. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Award Notice. Otherwise, the Company
will deem the Award and the terms of the Award accepted by you.

            EXTERRAN HOLDINGS, INC.
      By:           Stephen A. Snider        President and Chief Executive
Officer     

Page 2 of 2